Mr. Chief Justice Hollerich delivered the opinion of the court: On the 12th day of February, A. D. 1933, certain employees of the respondent were operating a snow plow in a southerly direction on S. B. I. Route No. 1 at a point about ten (10) miles north of Danville, Illinois. At the same time, the claimant was driving his Studebaker automobile in the same direction. Claimant avers in his complaint that the snow plow stopped suddenly and without warning to him, at a time when he was close thereto, and that as the result thereof, and by reason of the negligence of the employees of the State in the operation of said snow plow, his automobile collided with said snow plow and was damaged in the amount of $51.75. The Attorney General has entered a motion to dismiss the case for the reason that there is no legal liability on the part of the State under the facts set forth in the complaint. The motion of the Attorney General is based upon the rule that the State is not liable under the doctrine of respond-eat superior for the negligence of its servants and agents. That rule has been stated so often in the decisions of this court, as well as in the decision of other courts of this State, that citations seem superfluous. There being no legal liability on the part of the State if the State were suable, this court is without jurisdiction to enter an award. Crabtree vs. State, 7 C. C. R. 207; Morrissey vs. State, No. 2233, decided at the January term, 1934 of this court. The motion of the Attorney General must therefore be sustained and the case dismissed. Case dismissed.